Abatement Order filed June 27, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00834-CR
                                 ____________

                       AMIT DINESH PATEL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 11-DCR-058110

                             ABATEMENT ORDER

      On June 12, 2019, appellant and the State filed a joint motion to abate the
appeal and remand for plea negotiations. The parties state that they have reach an
agreement regarding appellant’s probation, which they intend to present to the trial
court for approval. The parties contend appellant will dismiss the appeal if the trial
court approves a punishment of “shock probation.” The motion is GRANTED. The
trial court is ordered to hold a hearing on the parties’ agreement within 60 days
from the date of this order. A hearing record and a supplemental clerk’s record
reflecting the trial court’s judgment and any documents filed pursuant to the plea
negotiations are to be filed within 15 days of that hearing.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
hearing record and supplemental clerk’s record are filed with this Court. The
Court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the Court may reinstate the appeal on its own motion.

                                   PER CURIAM



Panel Consists of Justices Wise, Jewell, and Hassan.
                      RULE 38. REQUISITES OF BRIEFS



Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

      (b) Criminal Cases.

             (1) Effect. An appellant=s failure to timely file a brief does not
authorize either dismissal of the appeal or, except as provided in (4), consideration
of the appeal without briefs.

             (2) Notice. If the appellant=s brief is not timely filed, the appellate
clerk must notify counsel for the parties and the trial court of that fact. If the
appellate court does not receive a satisfactory response within ten days, the court
must order the trial court to immediately conduct a hearing to determine whether
the appellant desires to prosecute his appeal, whether the appellant is indigent, or,
if not indigent, whether retained counsel has abandoned the appeal, and to make
appropriate findings and recommendations.

             (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a
record of the proceedings prepared, which recordCincluding any order and
findingsCmust be sent to the appellate court.

             (4) Appellate Court Action. Based on the trial court=s record, the
appellate court may act appropriately to ensure that the appellant=s rights are
protected, including initiating contempt proceedings against appellant=s counsel.
If the trial court has found that the appellant no longer desires to prosecute the
appeal, or that the appellant is not indigent but has not made the necessary
arrangements for filing a brief, the appellate court may consider the appeal without
briefs, as justice may require.